DETAILED ACTION
Introduction
This case is being examined in art unit 3649.  Please do not hesitate to contact Examiner Michael McCullough at (571) 272-7805 if you have any questions regarding this correspondence.  
You have a shortened statutory time period for reply of 3 months from the mail date of this action, you may buy up to 3 additional months through an extension of time for a total of 6 months.  Your response will be dated when it is received by the office (not the date you mail or fax it) unless it is submitted with a proper Certificate of Mailing or Transmission under 37 CFR 1.8.  
All documents of a published application can be viewed using Public PAIR, which can be accessed at https://portal.uspto.gov/pair/PublicPair 
Documents Examined
The Specification, Drawings, Abstract, and Claims filed on 9/14/2019 are being examined.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 1-16 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly 
Claim 1 recites “three sides” in line 5 then recites “the rear side of the hand tool in line 12, it is unclear if “the rear side” is one of the three sides or if “the rear side” is meant to refer to a side of the hand tool.  It appears “the rear side” refers to one of the sides joined to the horizontal surface and will be treated as such.  Claim 11 recites “the rear side” and will be treated the same as claim 1.
The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claims 3, 5, and 7 are rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  Claim 1 recites “the three sides being joined to the horizontal surface” in line 8 and the socket “attached to the rear side of the hand tool” in lines 11-12 but claims 3 and 5 recite “there is no rear side” which does not include every limitation of claim 1 and claim 7 recites the rear side is not attached to the horizontal surface but claim 1 recites three sides are joined to the horizontal surface and the rear side (treated as one of the three sides) is attached to the socket.  Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-8 and 11-16 are rejected under 35 U.S.C. 103 as being unpatentable over Byrd (US 5,529,129) in view of Capriotti (US 5,791,708).  
Regarding claim 1, Byrd discloses a hand tool (Figure 2) providing a means for removing loose soil from the bottom of a hole in the ground, comprising: 
(a) a horizontal surface (22) fabricated from a rigid material (material has to be rigid enough to trench, column 2 lines 4-5 “hand-held trenching tool”) of a predetermined size and thickness onto which loose soil can be collected, 

(c) the three sides being joined to the horizontal surface leaving one side open for the loose soil to be collected onto the horizontal surface and between the sides of the hand tool (Figures 1-3 and column 3 lines 4-6), 
(d) a protrusion (42) composed of a rigid material of a predetermined size, thickness, and shape attached to the rear side of the hand tool, 
(e) the protrusion oriented to permit the attachment of a shaft or handle (Figure 1 and 2), 
(f) the protrusion of the hand tool having a predetermined angle to the horizontal surface that allows the tip of the hand tool to be dragged across the bottom of the hole while collecting loose soil onto the horizontal surface (Figures 1 and 2), 
whereby a person standing outside of the hole can grasp the shaft of the hand tool and pull the open side of the tool towards the person thereby collecting loose soil through the open side of the tool and onto the rigid horizontal surface, and the hand tool, with the loose soil contained within its three sides, can be lifted out of the hole by the user and deposited at a location outside the hole (column 3 lines 34-38 and column 3 lines 4-6 “soil retaining scoop”).
Byrd does not disclose the protrusion is a socket.  However, Capriotti discloses a similar device (Figure 1) that includes a socket (12) composed of a rigid material of a predetermined size, thickness, and shape attached to the rear side of the hand tool 
Regarding claim 2, the combination teaches wherein the socket (as taught by Capriotti to replace the protrusion of Byrd) is attached to the right and left sides of the hand tool (Byrd, Figures 1 and 2). 
Regarding claim 3, the combination discloses wherein there is no rear side (Byrd discloses both opened and closed “scoop”, column 3 lines 31-38).
Regarding claim 4, the combination teaches wherein the socket (as taught by Capriotti to replace the protrusion of Byrd) is attached to the horizontal surface (Capriotti discloses the protrusion is attached to the horizontal surface through 26 and 24).
Regarding claim 5, the combination discloses wherein there is no rear side (Byrd discloses both opened and closed “scoop”, column 3 lines 31-38).
Regarding claim 6, the combination teaches wherein the tip of the hand tool has a beveled edge (32 and 34, column 3 lines 31-38).
Regarding claim 7, the combination discloses wherein the rear side (26) is attached to the left and right sides but is not attached to the horizontal surface (Figures 1 and 2).
Regarding claim 8, the combination discloses all of the limitations but does not disclose the rigid material is composed of metal.  However, Byrd discloses a similar device (prior art) that includes the rigid material is composed of metal (column 1 lines 40-42) for the purpose of trenching dirt.  It would have been obvious for a person of ordinary skill in the art before the time of the applicant’s filing to modify Byrd in view of Capriotti by utilizing the rigid material is composed of metal, as disclosed by Byrd, for the purpose of providing a strong cheap material to use for trenching.
Regarding claim 11, the combination discloses wherein the horizontal surface, sides, and socket are formed by weldment (this is a product by process claim, meaning the claim recites how the product (hand tool) is made, patentability is based on the product itself and not the steps to manufacture the product, see MPEP 2113(I); the limitation requires the hand tool but the process of welding is not patentably distinct from the prior art).
Regarding claim 12, the combination discloses wherein the horizontal surface, sides, and socket are formed by stamping (this is a product by process claim, meaning the claim recites how the product (hand tool) is made, patentability is based on the product itself and not the steps to manufacture the product, see MPEP 2113(I); the limitation requires the hand tool but the processes of stamping is not patentably distinct from the prior art).
Regarding claim 13, the combination discloses wherein the horizontal surface, sides, and socket are formed by bending (this is a product by process claim, meaning the claim recites how the product (hand tool) is made, patentability is based on the product itself and not the steps to manufacture the product, see MPEP 2113(I); the limitation requires the hand tool but the processes of bending is not patentably distinct from the prior art).
Regarding claim 14, the combination discloses wherein the horizontal surface, sides, and socket are formed by casting (this is a product by process claim, meaning the claim recites how the product (hand tool) is made, patentability is based on the product itself and not the steps to manufacture the product, see MPEP 2113(I); the limitation requires the hand tool but the process of casting is not patentably distinct from the prior art).
Regarding claim 15, the combination discloses wherein the horizontal surface, sides, and socket are formed by moulding (this is a product by process claim, meaning the claim recites how the product (hand tool) is made, patentability is based on the product itself and not the steps to manufacture the product, see MPEP 2113(I); the limitation requires the hand tool but the process of moulding is not patentably distinct from the prior art).
Regarding claim 16, the combination discloses wherein the horizontal surface, sides, and socket are formed by 3D printing (this is a product by process claim, meaning the claim recites how the product (hand tool) is made, patentability is based on the product itself and not the steps to manufacture the product, see MPEP 2113(I); the .
Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Byrd (US 5,529,129) in view of Capriotti (US 5,791,708), as applied to claims 1-6, 8, and 11-16 above, and further in view of Teutsch (US 2017/0280612 A1).  
Regarding claim 9, Byrd in view of Capriotti discloses all of the limitations of the claims but does not disclose the rigid material is selected from the group consisting of fiberglass, plastic, and carbon composite.  However, Teutsch discloses a similar device (Figure 1) that includes the rigid material is selected from the group consisting of fiberglass, plastic, and carbon composite (Paragraph 0028 lines 1-6) for the purpose of providing a sturdy sharp blade (Paragraph 0016 lines 1-2).  It would have been obvious for a person of ordinary skill in the art before the time of the applicant’s filing to modify Byrd in view of Capriotti by utilizing the rigid material is selected from the group consisting of fiberglass, plastic, and carbon composite, as disclosed by Teutsch, for the purpose of providing a strong cheap material to use for trenching.
Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over Byrd (US 5,529,129) in view of Capriotti (US 5,791,708), as applied to claims 1-6, 8, and 11-16 above, and further in view of Holder (US 3,976,564).  
Regarding claim 10, Byrd in view of Capriotti discloses all of the limitations of the claims but does not disclose one or more sides of the hand tool is perforated.  However, Holder discloses a similar device (Figure 1) that includes one or more sides of the hand tool is perforated (5, column 3 lines 36-44) for the purpose of allowing a user to dig and sift simultaneously (column 4 lines 33-36).  It would have been obvious for a person of .
Priority
This application makes reference to or appears to claim subject matter disclosed in Application No. 62/839655, filed 4/27/2019. If applicant desires to claim the benefit of a prior-filed application under 35 U.S.C. 119(e), the instant application must contain, or be amended to contain, a specific reference to the prior-filed application in compliance with 37 CFR 1.78. The specific reference must be included in an ADS in compliance with 37 CFR 1.76. The ADS filed 9/14/2019 was not entered because the changes made were not underlined for insertions and text being removed was not stricken-through.
37 CFR 1.76 (c) (2) An application data sheet providing corrected or updated information may include all of the sections listed in paragraph (b) of this section or only those sections containing changed or updated information. The application data sheet must include the section headings listed in paragraph (b) of this section for each section included in the application data sheet, and must identify the information that is being changed, with underlining for insertions, and strike-through or brackets for text removed, except that identification of information being changed is not required for an application data sheet included with an initial submission under 35 U.S.C. 371.

If the instant application is a utility or plant application filed under 35 U.S.C. 111 (a), the specific reference must be submitted during the pendency of the application and within the later of four months from the actual filing date of the application or sixteen months from the filing date of the prior application. If the application is a national stage application under 35 U.S.C. 371, the specific reference must be submitted during the pendency of the application and within the later of four months from the date on 
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure because they show similar hand tools with either angled handles or sides open on one or two sides.
When responding to this action, please keep the following items in mind.
Pay close attention to any time periods for response and fees set forth in the action.  Fees and time periods cannot be waived.
All formal replies to Office Actions must be submitted via mail, fax, EFS-web (registered eFilers only), or by hand to USPTO's Alexandria, Virginia Customer Service Window.  Formal replies cannot be submitted via e-mail.  Details can be found at: 
https://www.uspto.gov/patents-maintaining-patent/responding-office-actions
Label each page of the reply with the application number and include page numbers.
Sign all replies, samples of acceptable and unacceptable signatures can be found at: 
http://www.uspto.gov/web/offices/pac/dapp/opla/preognotice/sigexamples_alt_text.pdf
An example of a formal reply can be found at: 
http://www.uspto.gov/web/offices/pac/dapp/opla/preognotice/formatrevamdtprac.pdf
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL MCCULLOUGH whose telephone number is (571)272-7805.  The examiner can normally be reached on Monday - Friday, 9:00 am - 5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Robert Hodge can be reached on (571) 272-2097.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/MICHAEL MCCULLOUGH/Primary Examiner, Art Unit 3649